                 Case 2:18-cv-00262-TSZ Document 127 Filed 10/06/20 Page 1 of 3

                                       Office of the Clerk
                      United States Court of Appeals for the Ninth Circuit
                                     Post Office Box 193939
                              San Francisco, California 94119-3939
                                          415-355-8000
Molly C. Dwyer
Clerk of Court                           October 06, 2020


       No.:                20-35866
       D.C. No.:           2:18-cv-00262-TSZ
       Short Title:        Devitta Briscoe, et al v. City of Seattle, et al


       Dear Appellants/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
        Case 2:18-cv-00262-TSZ Document 127 Filed 10/06/20 Page 2 of 3




                  UNITED STATES COURT OF APPEALS
                                                                  FILED
                          FOR THE NINTH CIRCUIT
                                                                  OCT 06 2020
                                                                 MOLLY C. DWYER, CLERK
                                                                  U.S. COURT OF APPEALS




 DEVITTA BRISCOE, only in her                 No. 20-35866
 capacity as Executor of the estate of Che
 Andre Taylor; DEMEKA GREEN,
                                              D.C. No. 2:18-cv-00262-TSZ
 estate of Brenda Taylor; CHE A.
 TAYLOR, Jr., individually; SARAH             U.S. District Court for Western
 SETTLES, on behalf of her minor child,       Washington, Seattle
 CMT; JOYCE DORSEY,
                                              TIME SCHEDULE ORDER
              Plaintiffs - Appellees,

   v.

 MICHAEL SPAULDING, and the
 marital community composed thereof;
 SCOTT MILLER, and the marital
 community composed thereof,

              Defendants - Appellants,

 and

 CITY OF SEATTLE; TIMOTHY
 BARNES, and the marital community
 composed thereof; AUDI A.
 ACUESTA, and the marital community
 composed thereof,

              Defendants.



The parties shall meet the following time schedule.
       Case 2:18-cv-00262-TSZ Document 127 Filed 10/06/20 Page 3 of 3

Tue., October 13, 2020      Appellants' Mediation Questionnaire due. If your
                            registration for Appellate CM/ECF is confirmed after
                            this date, the Mediation Questionnaire is due within
                            one day of receiving the email from PACER
                            confirming your registration.
Mon., November 30, 2020 Appellants' opening brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.
Wed., December 30, 2020 Appellee's answering brief and excerpts of record
                        shall be served and filed pursuant to FRAP 31 and
                        9th Cir. R. 31-2.1.

The optional appellants' reply brief shall be filed and served within 21 days of
service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

Failure of the appellants to comply with the Time Schedule Order will result
in automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                            FOR THE COURT:

                                            MOLLY C. DWYER
                                            CLERK OF COURT

                                            By: John Brendan Sigel
                                            Deputy Clerk
                                            Ninth Circuit Rule 27-7
